Boardmait, J.
The complaint may he sustained upon two distinct grounds.
When a grant of land is made to one person and the consideration therefor is paid by another, no interest, legal or equitable, vests in the person paying the consideration, but a pure trust results to the creditors of the person paying therefor as against the grantee, which can only be enforced in equity. 1 R. S. 747 (of uses and trusts), §§ 51, 52.
As to a portion of lands described in the complaint this statute applies, and hence the plaintiff’s only remedy was in equity to establish the trust. Garfield v. Hatmaker, 15 N. Y. 475; Brewster v. Power, 10 Paige, 562; McCartney v. Bostwick, 32 N. Y. 53.
In that view the demurrer was not well taken.
But it is claimed by the defendant that a creditor at large can never bring an action in equity to enforce or procure the payment of his debt. That is most true of a creditor’s bill under the statutes, 2 R. S. 173. That remedy is given by statute through equity in aid of courts of law. It presupposes proceedings at law which would afford an adequate remedy but for. some obstruction placed *628in. the way. To remove such obstruction was the object of the remedy.
Besides these statutory creditors’ suits, and before as well as since the passage of that statute, there has existed another class of creditors’ suits not depending upon the statute, but upon principles inherent in equity jurisdiction, such as suits brought to administer assets, to reach property fraudulently transferred, to avoid circuity or multiplicity of actions, etc.
Hnder such authority, I apprehend, this complaint can be sustained as a whole. There are all of the elements in this case that give jurisdiction to equity, inability to get any relief at law, fraud, collusion between the debtor, now dead, and the defendant who holds title to the property fraudulently, and at the same time is the administratrix of the deceased. There are many English cases where the representative of the deceased debtor and the third party holding the fraudulent title to property are joined as defendants. It is held they may be so sued by a creditor at large when the estate is insolvent or there is collusion between the administrator and third person. Gedge v. Traill, 1 Russ. & Myl. 281; Burrough v. Elton, 11 Ves. 29. To the same effect is Long v. Majestre, 1 Johns. ch. 306. The jurisdiction of equity in the class of cases spoken of is also recognized in Chautauqua County Bank v. White, 6 N. Y. 236, 252; McCartney v. Bostwick, 32 id. 53, 60, 62.
By reference to the above authorities and to the cases of Lawton v. Levy, 2 Edw. Ch. 199; Hagan v. Walker, 14 How. (U. S.) 29, and Loomis v. Tifft, 16 Barb. 541, it is quite evident this action may be maintained, and that a cause of action is set forth in the complaint. As the demurrer is pointed to the cause of action only, it cannot be made available in case of a defect of parties plaintiff or defendant. The plaintiffs being creditors entitled to prosecute such an action, and the defendant being the fraudulent owner of the title sought to be reached, enough appears. Any defect of parties apparent upon the record might be met by a demurrer. As it has not been done in this case it need not he considered.
For the reasons stated the order of the special term overruling the demurrer should be affirmed with $10 costs of appeal to the plaintiff, with leave to the defendant, within twenty days after notice of this decision, to serve an answer upon payment of coats of demurrer and of this appeal.

Order affirmed.